Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 1 of 43 Page ID #:13




                    EXHIBIT A
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 2 of 43 Page ID #:14




                                                                                                                         Executive Liability Division
                                                                                                                         1515 Woodfield Road, Suite 500
June 30, 2016                                                                                                               Schaumburg, IL 60173-5437
                                                                                                                                    Fax (513) 929-6890


MR NICK BOHLMAN
WELLS FARGO INS. SERVICES USA, INC.
400 HIGHWAY 169 SOUTH
ST. LOUIS PARK, MN 55426


RE:         OPENGATE CAPITAL MANAGEMENT, LLC
            Policy No.:       PEP2788708
            Policy Period: 6/25/2016 - 6/25/2017


Dear MR BOHLMAN:

Enclosed please find the original policy for the above mentioned Insured. Thank you for
choosing the Executive Liability Division for your client’s insurance needs. We appreciate your
efforts in securing this placement and look forward to working with you again in the future.


Should you have any questions or concerns, please do not hesitate to contact me.




Sincerely,


Mark R. Hittle
Senior Underwriter II
(847) 330-6805
mhittle@gaig.com




 Great American Insurance Company  Agricultural Insurance Company  Agricultural Excess and Surplus Insurance Company  American Alliance Insurance Company
 American Dynasty Surplus Lines Insurance Company  American National Fire Insurance Company  American Spirit Insurance Company  Eagle American Insurance
 Company  Eden Park Insurance Company  Great American Lloyd’s Insurance Company  Great Texas County Mutual Insurance Company  Seven Hills Insurance Company.


                                                   MEMBERS OF AMERICAN FINANCIAL GROUP                                                             A13002
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 3 of 43 Page ID #:15
                                                                                               ExecPro
                                                                                                                     sm



                                                                                      DECLARATIONS
                                                                                                          for
                                                                                    Private Equity Liability Insurance
301 E. Fourth Street, Cincinnati, OH 45202

Insurance is afforded by the company indicated below: (Each a capital stock corporation)
 Great American E & S Insurance Company

Note: The Insurance Company selected above shall herein be referred to as the Insurer.
Policy Number: PEP2788708                                    Policy Form Number: D18100-A

Note: This is a claims made policy, please read it carefully. Amounts incurred as Costs of Defense shall reduce the Limit of
Liability available to pay judgments or settlements and shall also be applied against the retention. This Policy does not provide
for any duty by the Insurer to defend those insured under the Policy.

Item 1. Named Insured:                  OPENGATE CAPITAL MANAGEMENT, LLC
         Mailing Address:               10250 CONSTELLATION BOULEVARD
                                        LOS ANGELES, CA 90067
         Attention:
Item 2. Policy Period:                  From:                   6/25/2016                     To:                    6/25/2017
                                                             (Month, Day, Year)                                  (Month, Day, Year)
                                                (Both dates at 12:01 a.m. Standard Time at the address of the Corporation as stated in Item 1)

Item 3. Limit of Liability (Inclusive of Costs of Defense):
          $5,000,000                     Aggregate Limit of Liability for the Policy Period
Item 4. Retentions:
        Insuring Agreement A:                Each Claim:                                                             $0         .
         Insuring Agreements B:              Each Claim other than an Employment Practices Claim: $250,000
                                             Each Employment Practices Claim:                     N/A
         Insuring Agreement C:               Each Claim:                                                             $0                          .
Item 5. Premium: (Prepaid)                                                                                           $72,500
Item 6. Endorsements Attached

   D18351     D18419    D18703 (2)     D18703 (3)     D18712 (10)      D18712 (20)      D18712 (21) D18819           DTCOV IL7324


Item 7. Prior and Pending Date 1/26/2009
Item 8. Discovery Period
        (A) Additional Premium               $72,500
        (B) Additional Period                365 Days
Item 9. Notices: Notice of Claim or Wrongful Act(s) shall be addressed to:                     All other notice shall be addressed to:
                 Great American Insurance Companies,                                           Great American Insurance Companies,
                 Attn: Claims Department                                                       Executive Liability Division,
                 1515 Woodfield Road, Suite 500                                                P.O. Box 69943, Chicago, IL 60666
                 Schaumburg, IL 60173

These Declarations, along with the completed and signed Proposal Form and the Private Equity Liability Insurance
Policy, shall constitute the contract between the Insured and the Insurer.
              (Authorized Representative)                                                                (Countersignature Date)




D 18101 (06/07)                   THIS IS A CLAIMS MADE POLICY, READ IT CAREFULLY
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 4 of 43 Page ID #:16




                                 NOTICE:

1. THE INSURANCE POLICY THAT YOU HAVE PURCHASED
IS BEING ISSUED BY AN INSURER THAT IS NOT LICENSED
BY THE STATE OF CALIFORNIA. THESE COMPANIES ARE
CALLED “NONADMITTED” OR “SURPLUS LINE” INSURERS.

2. THE INSURER IS NOT SUBJECT TO THE FINANCIAL
SOLVENCY REGULATION AND ENFORCEMENT THAT
APPLY TO CALIFORNIA LICENSED INSURERS.

3. THE INSURER DOES NOT PARTICIPATE IN ANY OF THE
INSURANCE     GUARANTEE    FUNDS   CREATED     BY
CALIFORNIA LAW. THEREFORE, THESE FUNDS WILL NOT
PAY YOUR CLAIMS OR PROTECT YOUR ASSETS IF THE
INSURER BECOMES INSOLVENT AND IS UNABLE TO MAKE
PAYMENTS AS PROMISED.

4. THE INSURER SHOULD BE LICENSED EITHER AS A
FOREIGN INSURER IN ANOTHER STATE IN THE UNITED
STATES OR AS A NON-UNITED STATES (ALIEN) INSURER.
YOU SHOULD ASK QUESTIONS OF YOUR INSURANCE
AGENT, BROKER, OR “SURPLUS LINE” BROKER OR
CONTACT    THE     CALIFORNIA   DEPARTMENT    OF
INSURANCE AT THE FOLLOWING TOLL-FREE TELEPHONE
NUMBER: 1-800-927-4357. ASK WHETHER OR NOT THE
INSURER IS LICENSED AS A FOREIGN OR NON-UNITED
STATES (ALIEN) INSURER AND FOR ADDITIONAL
INFORMATION ABOUT THE INSURER. YOU MAY ALSO
CONTACT THE NAIC’S INTERNET WEB SITE AT
WWW.NAIC.ORG.

5. FOREIGN INSURERS SHOULD BE LICENSED BY A STATE
IN THE UNITED STATES AND YOU MAY CONTACT THAT
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 5 of 43 Page ID #:17




STATE’S DEPARTMENT OF INSURANCE TO OBTAIN MORE
INFORMATION ABOUT THAT INSURER.

6. FOR NON-UNITED STATES (ALIEN) INSURERS, THE
INSURER SHOULD BE LICENSED BY A COUNTRY OUTSIDE
OF THE UNITED STATES AND SHOULD BE ON THE NAIC’S
INTERNATIONAL INSURERS DEPARTMENT (IID) LISTING
OF APPROVED NONADMITTED NON-UNITED STATES
INSURERS. ASK YOUR AGENT, BROKER, OR “SURPLUS
LINE” BROKER TO OBTAIN MORE INFORMATION ABOUT
THAT INSURER.

7. CALIFORNIA MAINTAINS A LIST OF APPROVED
SURPLUS LINE INSURERS. ASK YOUR AGENT OR BROKER
IF THE INSURER IS ON THAT LIST, OR VIEW THAT LIST AT
THE INTERNET WEB SITE OF THE CALIFORNIA
DEPARTMENT OF INSURANCE: WWW.INSURANCE.CA.GOV.

8. IF YOU, AS THE APPLICANT, REQUIRED THAT THE
INSURANCE POLICY YOU HAVE PURCHASED BE BOUND
IMMEDIATELY, EITHER BECAUSE EXISTING COVERAGE
WAS GOING TO LAPSE WITHIN TWO BUSINESS DAYS OR
BECAUSE YOU WERE REQUIRED TO HAVE COVERAGE
WITHIN TWO BUSINESS DAYS, AND YOU DID NOT RECEIVE
THIS DISCLOSURE FORM AND A REQUEST FOR YOUR
SIGNATURE    UNTIL   AFTER   COVERAGE     BECAME
EFFECTIVE, YOU HAVE THE RIGHT TO CANCEL THIS
POLICY WITHIN FIVE DAYS OF RECEIVING THIS
DISCLOSURE. IF YOU CANCEL COVERAGE, THE PREMIUM
WILL BE PRORATED AND ANY BROKER’S FEE CHARGED
FOR THIS INSURANCE WILL BE RETURNED TO YOU.
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 6 of 43 Page ID #:18

                                                                                   ExecPro          sm



                                                                           Private Equity Liability
                                                                              Insurance Policy




                           SERVICE OF PROCESS ENDORSEMENT
                                        California
Pursuant to any statute of any state or district of the United States of America, which makes provisions
therefore, the Insurer hereby designates the Commissioner, Superintendent or Director of Insurance or
other officer specified for that purpose in the statute and his or her successors in office and duly
authorized deputies in the state where this Policy is issued, as the Insurer’s true and lawful attorney for
service of legal process in any action, suit or proceeding brought in the state where this Policy is issued by
or on behalf of an Insured or beneficiary against the Insurer arising out of the insurance issued under
this Policy. Any legal process received by such attorney for service of legal process shall be forwarded to
the Insurer to the attention of:

                                      Eve Cutler Rosen
                                      General Counsel
                                      Great American Excess and Surplus Insurance Company
                                      301 E. Fourth Street
                                      Cincinnati, OH 45202

                                                and

                                      Jere Keprios
                                      c/o The CT Corporation System
                                      818 West Seventh Street
                                      Los Angeles, California 90017


Please note that the address stated above is only to be used in case of suits against the Insurer and by no
means amends the provisions of the Policy for notice of Claim which is specified in Section VIII. of the
Policy. Please use the address specified in the aforementioned section of the Policy for notice of all Claims.




Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.



Insured: OPENGATE CAPITAL MANAGEMENT, LLC

Policy Period: 6/25/2016 to Policy Expiration                       Policy Number: PEP2788708


Countersigned by:                                                   Endorsement Effective Date: 6/25/2016
                            Authorized Representative


D 18351   (10/07)                                                   Endorsement: 1                       Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 7 of 43 Page ID #:19

                                                                                  ExecPro         sm



                                                                          Private Equity Liability
                                                                             Insurance Policy



                    PRIOR AND PENDING LITIGATION EXCLUSION
                            (For Excess Limit of Liability)


As it respects the Limit of Liability $    2,000,000           excess of $              3,000,000                , it is
understood and agreed that Item 7 of the Declarations is amended to read               4/5/2011              .




Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.


Insured: OPENGATE CAPITAL MANAGEMENT, LLC

Policy Period: 6/25/2016 to Policy Expiration                      Policy Number: PEP2788708


Countersigned by:                                                  Endorsement Effective Date: 6/25/2016
                            Authorized Representative


D 18419   (06/07)                                                  Endorsement: 2                       Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 8 of 43 Page ID #:20

                                                                                   ExecPro          sm



                                                                           Private Equity Liability
                                                                              Insurance Policy




                            INSURED ORGANIZATION SCHEDULE

It is understood and agreed that Section III.I. of the Policy is deleted and replaced with the following:

         I.         “Insured Organization” means:

                    (1)     the Named Insured;
                    (2)     any Operating Entity; and
                    (3)     any entity scheduled below:
                            (a) OpenGate Capital Group, LLC

                            (b) OpenGate Equity Partners, LLC

                            (c) OpenGate Capital Group Europe SARL

                            (d) OpenGate Capital Management Europe, SARL

                            (e) OpenGate Capital UGP I, Ltd

                            (f) OpenGate Capital GP I, LP

                            (g) OpenGate Capital Partners I, LP

                            (h) OpenGate Capital Partners I-A, LP;

                    Insured Organization shall not include any Portfolio Company.




Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.


Insured: OPENGATE CAPITAL MANAGEMENT, LLC

Policy Period: 6/25/2016 to Policy Expiration                       Policy Number: PEP2788708


Countersigned by:                                                   Endorsement Effective Date: 6/25/2016
                            Authorized Representative


D18703(2) (12/15)                                                                  Endorsement:          3Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 9 of 43 Page ID #:21

                                                                                  ExecPro          sm



                                                                          Private Equity Liability
                                                                             Insurance Policy




                                     CO-DEFENDANT COVERAGE


It is understood and agreed that Section III.K. of the Policy is amended by the addition of the following:

         Insured(s) shall also mean:

         Bay Bridge Ventures, LLC; AKN Holdings, LLC; Naxos Capital Partners, S.A.R.L; Syntagma
         Capital Limited; and Next Step Consulting, S.A.R.L

         and any directors, officers and employees of such entity(ies);

         but only for Claims: (1) arising out of any actual or alleged Wrongful Acts of any Insured
         Organization and/or Insured Person; and (2) made and continuously maintained against any
         Insured Organization and/or Insured Person.

         This Policy does not provide coverage for any acts, errors or omissions of Bay Bridge Ventures,
         LLC; AKN Holdings, LLC; Naxos Capital Partners, S.A.R.L; Syntagma Capital Limited; and
         Next Step Consulting, S.A.R.L and/or any of its directors, officers, or employees in their
         respective capacities as such.




 Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
 conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.


Insured: OPENGATE CAPITAL MANAGEMENT, LLC

Policy Period: 6/25/2016 to Policy Expiration                       Policy Number: PEP2788708


Countersigned by:                                                   Endorsement Effective Date: 6/25/2016
                            Authorized Representative


D18703(3)     (12/15)                                                              Endorsement:         4    Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 10 of 43 Page ID #:22

                                                                             ExecPro         sm



                                                                      Private Equity Liability
                                                                         Insurance Policy




                           GENERAL AMENDATORY ENDORSEMENT

 It is understood and agreed that the following changes are made to the Policy:

 Amendments to Definitions

 1.       Section III. is amended by the addition of the following:
          “Business Practices Wrongful Act” means any actual or alleged act of discrimination, sexual
          harassment or the violation of any individual’s civil rights related to such discrimination or
          sexual harassment;
          “Controlling Person” shall have the same meaning as set forth in Section 15 of the Securities
          Act of 1933, Section 20 (a) of the Securities Exchange Act of 1934 or any equivalent legislation,
          rules, or regulations of any foreign governmental authority;
          “Extradition” means any formal process by which an Insured Person located in any country is
          surrendered to any other country for trial or otherwise to answer any criminal accusation;
          “Investigation” means any civil, criminal, administrative or regulatory investigation of an
          Insured by a federal, state, local, foreign or offshore government authority or agency (including
          without limitation an investigation by the Equal Employment Opportunity Commission,
          Securities and Exchange Commission, Commodity Futures Trading Commission, Department of
          Justice, Department of the Treasury, Department of Labor, PensionBenefit Guarantee
          Corporation, the Financial Services Authority or Grand Jury) or Self-Regulatory Organization
          but only after receipt or service of a formal order of investigation or matter under inquiry,
          subpoena, grand-jury subpoena, receipt of a Wells Notice, receipt of a target letter (within the
          meaning of Title 9-11.151 of the United States Attorney’s Manual), civil investigative demand,
          search warrant or similar document; provided, however, an Investigation shall not include any
          routine industry sweeps, examinations, audits, inspections or similar reviews or inquiries,
          deficiency letters or general requests for information;
          “Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including
          smoke, vapor, dust, fibers, mold, spores, fungi, germs, soot, fumes, acids, alkalis, asbestos,
          chemicals or waste of any kind, including any materials to be recycled, reconditioned or
          reclaimed;




 Insured: OPENGATE CAPITAL MANAGEMENT, LLC

 Policy Period: 6/25/2016 to Policy Expiration                 Policy Number: PEP2788708


 Countersigned by:                                             Endorsement Effective Date: 6/25/2016
                             Authorized Representative


 D18712(10)      (12/15)                                                     Endorsement:         5Page 1 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 11 of 43 Page ID #:23

                                                                               ExecPro       sm



                                                                       Private Equity Liability
                                                                          Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

         “Securities Claim” means any Claim (including a civil lawsuit or criminal proceeding brought
         by the Securities and Exchange Commission) made against an Insured alleging a violation of any
         law, regulation or rule, whether statutory or common law, which is:
         (1)     brought by any person or entity alleging, arising out of , based upon or attributable to, in
                 part or in whole, the: (a) purchase or sale of, or (b) offer or solicitation of an offer to
                 purchase or sell, any securities of an Insured Organization or a Portfolio Company; or
         (2)     brought by a security holder of an Insured Organization or a Portfolio Company,
                 arising solely with respect to such security holder’s interest in such securities of the
                 Insured Organization or the Portfolio Company, whether directly, by class action, or
                 derivatively on behalf of the Insured Organization or the Portfolio Company;
         “SOX 304/Dodd-Frank 954 Costs” means the reasonable and necessary fees, costs and expenses
         (including the premium or origination fee for a loan or bond) consented to by the Insurer and
         incurred by any Insured Person solely to facilitate the return of amounts required to be repaid by
         such Insured Person pursuant to Section 304(a) of the Sarbanes-Oxley Act of 2002 or Section 954
         of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010; provided, however,
         SOX 304/Dodd-Frank 954 Costs shall not include any payment, reimbursement, disgorgement or
         restitution of any such amounts requested or required to be repaid by such Insured Person pursuant
         to Section 304(a) of the Sarbanes-Oxley Act of 2002 or Section 954 of the Dodd-Frank Wall Street
         Reform and Consumer Protection Act of 2010;
         “Third Party Claim” means any Claim brought by a customer, client, supplier, distributor, or
         independent contractor of the Insured Organization, or any other individual or group of
         individuals for any Business Practices Wrongful Act.
 2.      Section III. A. is deleted and replaced with the following:
         A.      “Claim” means:
                 (1)      a written demand for monetary, non-monetary or injunctive relief against an
                          Insured commenced by such Insured’s receipt of such demand;
                 (2)      an administrative, regulatory, arbitration or other alternative dispute
                          resolution proceeding including but not limited to a proceeding before the
                          Equal Employment Opportunity Commission, any Self-Regulatory
                          Organization or similar state agency, initiated against any Insured
                          commenced by such Insured’s receipt of a demand for alternative dispute
                          resolution, arbitration, notice of charges, formal investigative order or similar
                          document;




 D18712(10)    (12/15)                                          Endorsement:                      Page 2 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 12 of 43 Page ID #:24

                                                                               ExecPro    sm



                                                                       Private Equity Liability
                                                                          Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

                 (3)      a criminal or civil proceeding including any appeal therefrom made against
                          any Insured and commenced by the return of an indictment, similar charging
                          document, service of a complaint, pleading or similar document;
                 (4)      a written agreement to toll any applicable statute of limitations prior to the
                          commencement of any judicial, administrative, regulatory or arbitration
                          proceeding;
                 (5)      any Investigation;
                 (6)      an Employment Practices Claim;
                 (7)      an official request for Extradition of any Insured Person or the execution
                          of a warrant for the arrest of an Insured Person where such execution is an
                          element of Extradition;

                 (8)      Third Party Claim; or
                 (9)      Securities Claim.
 3.      Section III. B. is amended by the addition of the following:
         Solely with respect to any Extradition, Costs of Defense shall also mean reasonable and
         necessary fees, costs and expenses incurred through legal counsel and consented to by the
         Insurer resulting from an Insured Person lawfully:
         (a)     opposing, challenging, resisting or defending against any request for or any effort to
                 obtain the Extradition of that Insured Person; or
         (b)     appealing any order or other grant of Extradition of that Insured Person.
 4.      Section III. F. is deleted and replaced with the following:
         F.      “Executive Officer” means the functional equivalent of a chief financial officer or in-
                 house general counsel, regardless of the actual title or position.
 5.      Section III. J.(3) is deleted and replaced with the following:
         (3)     any natural person other than a director, officer, general partner, manager, equivalent
                 executive or employee of an Insured Organization; provided, however, the Insured
                 Organization has agreed to indemnify such natural person for any Wrongful Act(s).




 D18712(10)    (12/15)                                          Endorsement:                   Page 3 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 13 of 43 Page ID #:25

                                                                              ExecPro      sm



                                                                       Private Equity Liability
                                                                          Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

 6.      Section III. M. is deleted and replaced with the following:
         M.      “Investment Fund” means:
                 (1)      any Organization that is a pooled investment vehicle which is created or
                          established prior to or during the Policy Period by an Insured
                          Organization; or
                 (2)      any Organization which is created or established prior to or during the
                          Policy Period for the purpose of monitoring, liquidating, dissolving or
                          winding down an Organization identified in subsection (1) above or for the
                          purpose of holding investments in connection with monitoring, liquidating,
                          dissolving or winding down such an Organization identified in subsection
                          (1) above.
 7.      Section III. N. is deleted and replaced with the following:
         N.      “Loss” means compensatory damages, punitive or exemplary damages, the multiple
                 portion of any multiplied damage award, SOX 304/Dodd-Frank 954 Costs, settlements,
                 pre-judgment interest, post-judgment interest and Costs of Defense.
                 It is understood and agreed that the enforceability of the foregoing coverage shall be
                 governed by such applicable law which most favors coverage for punitive or exemplary
                 damages or the multiple portion of any multiplied damage award.
                 “Loss”, other than Costs of Defense, shall not include:
                 (1)      criminal or civil fines or penalties imposed by law, or taxes;
                 (2)      any matter which may be deemed uninsurable under the law pursuant to
                          which this Policy is construed;
                 (3)      non-monetary relief;
                 (4)      employment-related benefits, stock options, perquisites, deferred
                          compensation, severance, or any other type of compensation other than front
                          pay or back pay;
                 (5)      any portion of damages, judgments, or settlements arising out of any Claim
                          alleging the Insured Organization paid an inadequate price or consideration
                          for any securities; or




 D18712(10)    (12/15)                                         Endorsement:                     Page 4 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 14 of 43 Page ID #:26

                                                                              ExecPro      sm



                                                                       Private Equity Liability
                                                                          Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

                 (6)      costs incurred in connection with cleaning up, removing, eliminating,
                          abating, containing, treating, detoxifying, neutralizing, assessing the effects
                          of, testing for, or monitoring Pollutants.

                 Notwithstanding sub-paragraph (2) above, in a Securities Claim alleging violations of
                 Section 11, 12 or 15 of the Securities Act of 1933, as amended, the Insurer shall not
                 assert the portion of any amounts incurred by any Insureds attributable to such violations
                 constitutes uninsurable loss and shall treat that portion of all settlements, judgments and
                 Costs of Defense as constituting Loss under the Policy.

                 Further, notwithstanding subparagraphs (1) and (2) above and solely with respect to
                 coverage provided by Insuring Agreement I.A., “Loss” shall also mean civil penalties
                 assessed against any Insured Person pursuant to Section 2(g)(2)(B) of the U.S. Foreign
                 Corrupt Practices Act, 15 U.S.C. § 78dd-2(g)(2)(B).

 8.      Section III. Y. is deleted and replaced with the following:

         Y.      “Wrongful Act” means any actual or alleged Employment Practices Wrongful Act or
                 error, misstatement, misleading statement, act, omission, neglect or breach of duty, or any
                 actual or alleged error or omission in the rendering of or the failure to render
                 Professional Services:

                 (1)      by the Insured Persons, in their capacity as such;

                 (2)      with respect to Insuring Agreement I.B.(2) by the Insured Organization;

                 (3)      with respect to Insuring Agreement I.C. by the Insured Persons while
                          serving in an Outside Position; or

                 (4)      by an Insured solely by reason of their status as a Controlling Person or as
                          a selling shareholder.

                 With respect to (1) and (2) above, Wrongful Act shall also include any Business
                 Practices Wrongful Act.




 D18712(10)    (12/15)                                         Endorsement:                     Page 5 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 15 of 43 Page ID #:27

                                                                                ExecPro        sm



                                                                       Private Equity Liability
                                                                          Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

  Amendments to Exclusions

 1.      Section IV. A. is deleted and replaced with the following:
         A.      for any actual or alleged:
                 (1)      bodily injury, sickness, disease, or death of any person;
                 (2)      damage to or destruction of any tangible property, including the loss of use
                          thereof; or
                 (3)      mental anguish, emotional distress, invasion of privacy, wrongful entry,
                          eviction, false arrest, false imprisonment, malicious prosecution, libel or
                          slander; provided, however, that part (3) of this exclusion shall not apply to:
                          (a)     any Employment Practices Claim; or
                          (b)     any Third Party Claim;
 2.      Section IV. C.(1) is deleted and replaced with the following:
         (1)     brought by any security holder of an Insured Organization whether directly or
                 derivatively, if the security holder bringing such Claim is acting totally independent of,
                 and without the solicitation, assistance, active participation or intervention of any
                 Insured;
                 For the purposes of Section IV.C.(1), where one or more security holders allege, certify
                 or affirm there is likely support for their Claim by referring to any of the following
                 actions taken by an Insured Person, such allegations, certification or affirmation shall
                 not, in itself, demonstrate such security holder is not “acting totally independent of, and
                 without solicitation, assistance, active participation or intervention of any Insured:
                 (a)      providing information to, causing information to be provided to, or otherwise
                          assisting in an investigation conducted by a federal regulatory agency, a
                          federal law enforcement agency, or any member or committee of the United
                          States Congress regarding the possible violation by an Insured of the laws,
                          rules, and regulations listed in 18 U.S.C. 1514A(a)(2);
                 (b)      filing, causing to be filed, testifying, participating in, or otherwise assisting in
                          a proceeding relating to the possible violation by an Insured of laws, rules,
                          and regulations listed in 18 U.S.C. 1514A(a)(2);




 D18712(10)    (12/15)                                           Endorsement:                        Page 6 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 16 of 43 Page ID #:28

                                                                              ExecPro      sm



                                                                      Private Equity Liability
                                                                         Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

                 (c)      filing a complaint with the United States Secretary of Labor, as authorized by
                          18 U.S.C. 1514A(b)(1)(A); or
                 (d)      bringing an action at law or equity to the extent that such action seeks relief
                          pursuant to 18 U.S.C. 1514A(b)(1)(B).
 3.      Section IV. D. is deleted and replaced with the following:
         D.      brought about or contributed to by:
                 (1)      any Insureds gaining any profit, advantage or remuneration to which they
                          were not legally entitled; or
                 (2)      the deliberately fraudulent or criminal acts of any Insureds;
                 provided, however, this exclusion shall only apply if it is established by any final, non-
                 appealable adjudication in the underlying proceeding that such conduct in fact occurred;
                 and this exclusion shall not apply to coverage provided under Insuring Agreement
                 I.B.(1);
 4.      Section IV. E. is deleted in its entirety.
 5.      Section IV. G. is deleted and replaced with the following:
         G.      for any Wrongful Act of any Insureds in connection with the activities of any
                 Insured(s) as a fiduciary for, or in the administration of, any pension or welfare plans of
                 an Insured Organization;
 6.      Section IV. J. is deleted and replaced with the following:
         J.      solely with respect to the Insured Organization, for, based upon, arising from, or in any
                 way related to any actual or alleged breach of a written contract or agreement; provided,
                 however, this exclusion shall not apply to:
                 (1)      liability for Loss which would have attached even in the absence of such
                          contract or agreement;
                 (2)      any actual or alleged breach of any contract describing or calling for
                          Professional Services;
                 (3)      any indemnification obligation between an Insured Organization and an
                          Insured Person;




 D18712(10)    (12/15)                                         Endorsement:                     Page 7 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 17 of 43 Page ID #:29

                                                                             ExecPro      sm



                                                                      Private Equity Liability
                                                                         Insurance Policy




                         GENERAL AMENDATORY ENDORSEMENT

                 (4)      any actual or alleged breach of an Insured Organization’s partnership
                          agreement, articles of incorporation, by-laws, trust indenture, limited
                          partnership agreement, operating agreement or similar organizational or
                          constituting document; or
                 (5)      Costs of Defense for a Claim alleging a failure by an Insured Organization
                          to fund a Portfolio Company;
 7.      Section IV. M. is deleted and replaced with the following:
         M.      for any actual or alleged violation by an Insured of workers’ compensation,
                 unemployment compensation, disability benefits, or social security laws, or Fair Labor
                 Standards Act, the National Labor Relations Act, the Consolidated Omnibus Budget
                 Reconciliation Act, the Occupational Safety and Health Act of 1970, the Workers’
                 Adjustment and Retraining Notification Act, or any similar federal, state, local or foreign
                 law except a Claim alleging retaliation for the exercise of any rights under such laws.

  Supplemental Coverage for UK Corporate Manslaughter Act Investigation Costs

 Section IX. is amended by the addition of the following:

         Supplemental Coverage for UK Corporate Manslaughter Act Investigation Costs
         The Insurer shall, subject to prior written consent, pay on behalf of or reimburse an Insured
         Person for reasonable and necessary costs and expenses that result solely from the investigation,
         adjustment, defense and/or appeal of a Claim against the Insured Organization for any actual or
         alleged violations of the United Kingdom Corporate Manslaughter and Corporate Homicide Act
         of 2007 or any similar statute in any jurisdiction, provided, however, such costs and expenses
         shall not include any salary, wages, overhead or benefit expenses associated with such Insured
         Person. Any payment pursuant to this supplemental coverage shall be considered Loss for
         purposes of the exhaustion of the Limit of Liability and shall be subject to the applicable
         Retention. In the event the Insured Person is not indemnified by the Insured Organization for
         any reason, the Insurer shall advance payment hereunder without requiring payment of the
         Retention.

  Amendment to Subrogation

 Section IX. F. is deleted and replaced with the following:




 D18712(10)    (12/15)                                        Endorsement:                     Page 8 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 18 of 43 Page ID #:30

                                                                                    ExecPro          sm



                                                                            Private Equity Liability
                                                                               Insurance Policy




                          GENERAL AMENDATORY ENDORSEMENT

          F.       Subrogation

                   In the event of any payment under this Policy, the Insurer shall be subrogated to all of
                   the Insureds’ respective rights of recovery and the Insured Organization and Insured
                   Persons shall execute all papers required and shall do everything that may be necessary
                   to secure such rights, including the execution of such documents as may be necessary to
                   enable the Insurer to effectively bring suit in the name of any Insured Persons or the
                   Insured Organization.

                   The Insurer shall only exercise its rights of subrogation against an Insured under this
                   Policy if Section IV. D.(Conduct Exclusion) applies to such Insured.

  Amendment to Representations and Severability

 Section IX. N. (5) is deleted and replaced with the following:

          (5)      The Policy shall not be rescinded by the Insurer.




 Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
 conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.


 D18712(10)     (12/15)                                              Endorsement:                         Page 9 of 9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 19 of 43 Page ID #:31

                                                                             ExecPro         sm



                                                                      Private Equity Liability
                                                                         Insurance Policy




                            SHAREHOLDER DERIVATIVE DEMAND
                                COVERAGE ENDORSEMENT
 It is understood and agreed that the following changes are made to the Policy:

 AMENDMENT TO INSURING AGREEMENTS

 Section I. is amended by the addition of the following:
 The Insurer shall pay on behalf of the Insured Organization all Investigative Costs resulting from any
 Shareholder Derivative Demand first made during the Policy Period or the Discovery Period for any
 actual or alleged Wrongful Act of a Insured Person.

 AMENDMENT TO DEFINITIONS

 1.       Section III. is amended by the addition of the following:
          “Shareholder Derivative Demand” means a written demand by one or more shareholders of the
          Insured Organization, upon the Board of Directors (or similar management body or any
          committee thereof) of the Insured Organization to initiate a civil proceeding in a court of law
          against any individual Insured Person.
          “Investigative Costs” means reasonable and necessary costs, charges, fees (including but not
          limited to attorneys’ fees and experts’ fees) and expenses (other than regular or overtime wages,
          salaries or fees of the Directors, Officers, or employees of the Insured Organization) incurred
          by the Insured Organization (including its Board of Directors or similar management body or
          any committee thereof) in connection with the investigation or evaluation of any Shareholder
          Derivative Demand.
 2.       Section III.A. is amended by the addition of the following:
          Claim also means a Shareholder Derivative Demand;

 3.       Section III.N. is amended by the addition of the following:
          Loss also means Investigative Costs;




 Insured: OPENGATE CAPITAL MANAGEMENT, LLC

 Policy Period: 6/25/2016 to Policy Expiration                 Policy Number: PEP2788708


 Countersigned by:                                             Endorsement Effective Date: 6/25/2016
                             Authorized Representative


 D18712(20)    (12/15)                                                       Endorsement:         6Page 1 of 2
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 20 of 43 Page ID #:32

                                                                                    ExecPro          sm



                                                                            Private Equity Liability
                                                                               Insurance Policy




                           SHAREHOLDER DERIVATIVE DEMAND
                               COVERAGE ENDORSEMENT
 AMENDMENT TO RETENTION

 Section VI. is amended by the addition of the following:

          D.        Coverage for Investigative Costs shall not be subject to any Retention;

 AMENDMENT TO DECLARATIONS

 Item 3. of the Declarations is deleted and replaced with the following:

          Item 3.       Limit of Liability (Inclusive of Costs of Defense):

                        (a) $ $5,000,000                Aggregate Limit of Liability for the Policy Period

                        (b) $ 250,000                  SubLimit of Liability for Investigative Costs for any
                                              Shareholder Derivative Demand. This sublimit is part of and
                                              not in addition to the Limit of Liability stated in Item 3(a).




 Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
 conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.


 D 18712(20) (12/15)                                                 Endorsement:                         Page 2 of 2
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 21 of 43 Page ID #:33

                                                                                 ExecPro         sm



                                                                          Private Equity Liability
                                                                             Insurance Policy




               DELETION OF EMPLOYMENT PRACTICES LIABILITY
                         COVERAGE ENDORSEMENT
 It is understood and agreed that the following changes are made to the Policy:

  AMENDMENT TO THE DECLARATIONS

          Item 4. of the Declarations is amended as follows:

          Item 4.          Retentions:
                           Insuring               Each Claim         $0
                           Agreement A:
                           Insuring               Each Claim:        $ 250,000
                           Agreement B:
                           Insuring               Each Claim;        $0
                           Agreement C:

  AMENDMENT TO DEFINITIONS

 1.       Section III.A.(6) is deleted in its entirety.
 2.       Section III.D. is deleted in its entirety.
 3.       Section III.Y. is deleted and replaced with the following:
          Y.         “Wrongful Act” means any actual or alleged error, misstatement, misleading statement,
                     act, omission, neglect or breach of duty, or any actual or alleged error or omission in the
                     rendering of or the failure to render Professional Services:
                     (1)       by the Insured Persons, in their capacity as such;
                     (2)       with respect to Insuring Agreement (B)(2), by the Insured Organization;

                     (3)       with respect to Insuring Agreement (C), by the Insured Persons while
                               serving in an Outside Position; or




 Insured: OPENGATE CAPITAL MANAGEMENT, LLC

 Policy Period: 6/25/2016 to Policy Expiration                     Policy Number: PEP2788708


 Countersigned by:                                                 Endorsement Effective Date: 6/25/2016
                               Authorized Representative


 D18712(21)    (12/15)                                                           Endorsement:         7Page 1 of 2
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 22 of 43 Page ID #:34

                                                                                    ExecPro          sm



                                                                            Private Equity Liability
                                                                               Insurance Policy




               DELETION OF EMPLOYMENT PRACTICES LIABILITY
                         COVERAGE ENDORSEMENT
                   (4)      by an Insured solely by reason of their status as a Controlling Person or as
                            a selling shareholder.

                   With respect to (1) and (2) above, Wrongful Act shall also include any Business
                   Practices Wrongful Act.

     AMENDMENT TO EXCLUSIONS


     Section IV. is amended by the addition of the following:
          based upon, arising out of, relating to, directly or indirectly resulting from or in consequence of,
          or in any way involving any Employment Practices Wrongful Act;




 Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
 conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.



 D 18712(21) (12/15)                                                 Endorsement:                         Page 2 of 2
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 23 of 43 Page ID #:35

                                                                                   ExecPro         sm



                                                                           Private Equity Liability
                                                                              Insurance Policy



                ATTACHMENT OF COMPETITOR'S PROPOSAL FORM



 It is understood and agreed that Section III.W. of the Policy is hereby amended by the addition of the
 following:

 Section III.W. It is agreed by the Insured Organization and the Insured Persons that the following
                document shall be considered a Proposal Form as outlined above:

                PEN 2200 (10/07)                           as signed and dated on          6/23/2016               .

 It is further understood and agreed that the Proposal Form (which shall be on file with the Insurer and
 be deemed attached hereto as if physically attached hereto), is the basis of this Policy and is to be
 considered as incorporated in and constituting a part of this Policy.




 Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the terms,
 conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.


 Insured: OPENGATE CAPITAL MANAGEMENT, LLC

 Policy Period: 6/25/2016 to Policy Expiration                      Policy Number: PEP2788708


 Countersigned by:                                                  Endorsement Effective Date: 6/25/2016
                             Authorized Representative


 D 18819   (06/07)                                                  Endorsement: 8                       Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 24 of 43 Page ID #:36




                           TERRORISM COVERAGE ENDORSEMENT
                            CAP ON LOSS FROM CERTIFIED ACTS
 Subject to all terms and conditions of this Policy, including any follow-form provisions, this Policy is
 amended by the addition of the following:

 CERTIFIED ACTS OF TERRORISM COVERAGE
 “Certified Act of Terrorism” means an act that is certified by the Secretary of the Treasury in accordance
 with the provisions of the Terrorism Risk Insurance Act to be an act of terrorism pursuant to such
 Act. The criteria contained in the Terrorism Risk Insurance Act for a “Certified Act of Terrorism”
 include the following:
 1.       the act resulted in insured losses in excess of $5 million in the aggregate attributable to all types
          of insurance subject to the Terrorism Risk Insurance Act; and
 2.       the act is a violent act or an act that is dangerous to human life, property or infrastructure and is
          committed by an individual or individuals, as part of an effort to coerce the civilian population of
          the United States or to influence the policy or affect the conduct of the United States government
          by coercion.
 If the aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance
 Act exceed $100 billion in a calendar year in the aggregate and the Insurer has met its deductible under
 the Terrorism Risk Insurance Act, the Insurer shall not be liable for the payment of any portion of the
 amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
 subject to pro rate allocation in accordance with procedures established by the Secretary of the Treasury.

 It is understood and agreed that the Premium section of the Declarations is amended by the addition of the
 following:
                                                Terrorism Premium: $ 0.00

 The Policyholder Disclosure Offer of Terrorism Coverage is attached to and is to be considered as
 incorporated in and constituting a part of this Policy.

 This endorsement does not extend any additional coverage or otherwise change the terms and conditions
 of any coverage under this Policy.




Insured: OPENGATE CAPITAL MANAGEMENT, LLC

Policy Period: 6/25/2016 to Policy Expiration                     Policy Number: PEP2788708


Countersigned by:                                                 Endorsement Effective Date: 6/25/2016
                            Authorized Representative


DTCOV         (02/15)                                             Endorsement: 9                     Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 25 of 43 Page ID #:37




                     ECONOMIC AND TRADE SANCTIONS CLAUSE


 This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
 prohibit us from providing insurance.




 Insured: OPENGATE CAPITAL MANAGEMENT, LLC

 Policy Period: 6/25/2016 to Policy Expiration               Policy Number: PEP2788708


 Countersigned by:                                           Endorsement Effective Date: 6/25/2016
                             Authorized Representative


 IL 73 24 (Ed. 08/12)                                        Endorsement: 10                    Page 1 of 1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 26 of 43 Page ID #:38




                             POLICYHOLDER DISCLOSURE
                           OFFER OF TERRORISM COVERAGE

 The Terrorism Risk Insurance Act establishes a program within the Department of the Treasury, under
 which the federal government shares, with the insurance industry, the risk of loss from future terrorist
 attacks. The Act applies when the Secretary of the Treasury certifies that an event meets the definition of
 an act of terrorism. The Act provides that, to be certified, an act of terrorism must cause losses of at least
 five million dollars and must have been committed by an individual or individuals as part of an effort to
 coerce the government or population of the United States.

 The United States Government, Department of the Treasury, will pay a share of terrorism losses insured
 under the federal program. The federal share equals a percentage of that portion of the amount of such
 insured losses that exceeds the applicable insurer retention. The federal share percentage is dependent
 upon the calendar year and is shown in the Table below.

         Year       Federal Share
         2015           85%
         2016           84%
         2017           83%
         2018           82%
         2019           81%
         2020           80%

 The Terrorism Risk Insurance Act, as amended in 2015, contains a $100 billion cap that limits U.S.
 Government reimbursement as well as insurers’ liability for losses resulting from certified acts of
 terrorism when the amount of such losses in any one calendar year exceeds $100 billion. If the aggregate
 insured losses for all insurers exceed $100 billion, your coverage may be reduced.

 In accordance with the Terrorism Risk Insurance Act, we are required to offer you coverage for losses
 resulting from an act of terrorism that is certified under the federal program as an act of
 terrorism. The policy's other provisions will still apply to such an act.

 Terrorism coverage for acts of terrorism that are certified under the federal program as an act of
 terrorism is included for no additional premium. Nonetheless, if you would like to reject such Terrorism
 coverage, please provide Great American written confirmation of such, and an exclusion will be attached
 to your policy.




   DTDIS (02/15)
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 27 of 43 Page ID #:39




       Great American E&S Insurance Company




                                                            ExecPro              ®



                                                 Private Equity Liability Insurance
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 28 of 43 Page ID #:40




                                                   ExecPro
                                                                      ®




                               Private Equity Liability Insurance Policy

           Great American E&S Insurance Company - Executive Liability Division:
                  1515 Woodfield Road, Suite 500, Schaumburg, IL 60173


                                            Table of Contents

 I.      Insuring Agreement.................................................................... Page 1
 II.     Discovery Period.......................................................................... Page 1
 III.    Definitions.................................................................................... Page 2
 IV.     Exclusions.................................................................................... Page 6
 V.      Limit of Liability............................................................................. Page 9
 VI.     Retention………..…………………................................................ Page 9
 VII.    Costs of Defense and Settlements............................................... Page 9
 VIII.   Notice of Claim……………………………………………………….. Page 10
 IX.     General Conditions....................................................................... Page 11
         (A)      Cancellation or Non-Renewal............................................ Page 11
         (B)      Action Against the Insurer................................................. Page 11
         (C)      Merger or Acquisition......................................................... Page 11
         (D)      Run-Off Coverage.............................................................. Page 11
         (E)      Coverage Extensions........................................................ Page 12
         (F)      Subrogation....................................................................... Page 13
         (G)      Allocation…........................................................................ Page 13
         (H)      Assignment....................................................................... Page 13
         (I)      Conformity to Statute......................................................... Page 14
         (J)      Entire Agreement.............................................................. Page 14
         (K)      Named Insured Represents Insured…….......................... Page 14
         (L)      Representative of the Insurer............................................ Page 14
         (M)      Order of Payments…………………………………………... Page 14
         (N)      Representations and Severability………………………….. Page 14
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 29 of 43 Page ID #:41




                          GREAT AMERICAN INSURANCE GROUP
                        Headquarters: 301 E. Fourth Street, Cincinnati, Ohio 45202



                THIS IS A CLAIMS MADE POLICY. READ IT CAREFULLY

 In consideration of the payment of the premium and in reliance upon all statements made and information
 furnished to the insurance company shown in the Declarations (a stock insurance company, hereinafter
 called the Insurer), including the statements made in the Proposal Form and subject to all terms,
 conditions and limitations of this Policy, the Insured and the Insurer agree:


 Section I. Insuring Agreements
 A.     Except for Loss which the Insurer pays pursuant to Sections I.B. or I.C. of this Policy, the
        Insurer will pay on behalf of the Insured Persons all Loss which the Insured Persons become
        legally obligated to pay as a result of a Claim first made against the Insured Persons during the
        Policy Period or Discovery Period, if applicable, for a Wrongful Act.
 B.     The Insurer will pay on behalf of the Insured Organization:
        (1)     Loss which the Insured Persons become legally obligated to pay as a result of
                a Claim first made against the Insured Persons but only to the extent an
                Insured Organization is permitted or required by law to indemnify such Insured
                Persons; or
        (2)     Loss which the Insured Organization becomes legally obligated to pay as a
                result of a Claim first made against the Insured Organization;
        provided that such Claim is first made during the Policy Period or Discovery Period, if
        applicable, for a Wrongful Act.
 C.     Except for Loss which the Insurer pays pursuant to Sections I.A. and I.B. and subject to all of
        this Policy’s terms and conditions, the Insurer will pay on behalf of the Insured Persons serving
        in an Outside Position all Loss which the Insured Persons become legally obligated to pay as
        a result of a Claim first made against the Insured Person during the Policy Period or Discovery
        Period, if applicable, for a Wrongful Act; provided, however, that such coverage shall be
        specifically excess of any indemnity and/or valid and collectible insurance available from or
        provided by the entity in which the Insured Person serves in such Outside Position.


 Section II. Discovery Period
 A.     In the event the Insurer refuses to renew this Policy or the Named Insured chooses to cancel or
        not renew this Policy, the Named Insured shall have the right, upon payment of the Additional
        Premium stated in Item 8(A) of the Declarations, to an extension of the coverage provided by this
        Policy with respect to any Claim first made against any Insured during the Additional Period of
        time stated in Item 8(B) of the Declarations following the effective date of such cancellation or
        non-renewal, but only with respect to any Wrongful Act committed or alleged to have been
        committed before the effective date of such cancellation or non-renewal.




 D18100-A (05/07)                                                                                   1
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 30 of 43 Page ID #:42



 B.     As a condition precedent to the right to purchase the Discovery Period, the total premium for this
        Policy must have been paid, and a written request together with payment of the appropriate
        premium for the Discovery Period must be provided to the Insurer no later than thirty (30) days
        after the end of the Policy Period.
 C.     The fact that the coverage provided by this Policy may be extended by virtue of the purchase of
        the Discovery Period shall not in any way increase the Limit of Liability stated in Item 3 of the
        Declarations. For purposes of the Limit of Liability, the Discovery Period is considered to be
        part of, and not in addition to, the Policy Period.

 Section III.   Definitions
 A.     “Claim” means:
        (1)     a written demand for monetary or non-monetary relief against an Insured
                commenced by such Insured’s receipt of such demand;
        (2)     an administrative, regulatory, or arbitration proceeding including but not limited to
                a proceeding before the Equal Employment Opportunity Commission, any Self-
                Regulatory Organization or similar state agency, initiated against any Insured
                commenced by such Insured’s receipt of a demand for arbitration, notice of
                charges, formal investigative order or similar document;
        (3)     a criminal or civil proceeding including any appeal therefrom made against any
                Insured and commenced by the return of an indictment, similar charging
                document, service of a complaint, pleading or similar document;
        (4)     a written agreement to toll any applicable statute of limitations prior to the
                commencement of any judicial, administrative, regulatory or arbitration
                proceeding;
        (5)     any civil, criminal, administrative or regulatory investigation of an Insured by a
                federal, state, local or foreign government authority or agency (including without
                limitation an investigation by the Equal Employment Opportunity Commission,
                Securities and Exchange Commission, Commodity Futures Trading Commission,
                Department of Justice, Department of the Treasury, Department of Labor,
                Pension Benefit Guarantee Corporation, the Financial Services Authority or
                Grand Jury) or Self-Regulatory Organization but only after service of a
                subpoena, receipt of a Wells Notice, receipt of a target letter or receipt of a
                formal order of investigation; or
        (6)     an Employment Practices Claim.
 B.     “Costs of Defense” means reasonable and necessary legal fees, costs and expenses incurred in
        the investigation, defense or appeal of any Claim including the costs of an appeal bond,
        attachment bond or similar bond (but without obligation on the part of the Insurer to apply for or
        furnish such bonds); provided, however, Costs of Defense shall not include salaries, wages,
        overhead or benefit expenses associated with any Insured Persons.
 C.     “Domestic Partner” means any natural person qualifying as a domestic partner under the
        provisions of any applicable federal, state or local law.
 D.     “Employment Practices Claim” means any Claim brought by or on behalf of any past, present
        or future employee of an Insured Organization, Portfolio Company or Non-Profit Entity, or
        any applicant for employment with an Insured Organization, Portfolio Company or Non-Profit
        Entity alleging an Employment Practices Wrongful Act.




 D18100-A (05/07)                                                                                       2
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 31 of 43 Page ID #:43



 E.    “Employment Practices Wrongful Act” means:
       (1)     wrongful dismissal, discharge or termination of employment, whether actual or
               constructive;
       (2)     employment related misrepresentation;
       (3)     sexual or workplace harassment of any kind;
       (4)     discrimination;
       (5)     wrongful failure to employ or promote;
       (6)     wrongful discipline;
       (7)     wrongful deprivation of career opportunity, including defamatory statements
               made in connection with an employee reference;
       (8)     failure to grant tenure;
       (9)     negligent evaluation;
       (10)    failure to provide adequate workplace or employment policies and procedures;
       (11)    wrongful retaliation; or
       (12)    employment related libel, slander, defamation, or invasion of privacy.
 F.    “Executive Officer” means the functional equivalent of a chief executive officer, chief financial
       officer, or in-house general counsel, regardless of the actual title or position.
 G.    “Financial Insolvency” means the status of the Insured Organization as a result of the
       appointment of any receiver, conservator, liquidator, trustee, rehabilitator or similar official to
       control, supervise, manage or liquidate the Insured Organization, or the Insured Organization
       becoming a debtor in possession.
 H.    “General Partner(s)” means any natural person or organization identified as such in the limited
       partnership agreement of an Operating Entity formed as a limited partnership.
 I.    “Insured Organization” means the Named Insured and any Operating Entity.                  Insured
       Organization shall not include any Portfolio Company.
 J.    “Insured Person(s)” means:
       (1)     any natural person who was, is or shall become a director, officer, general
               partner, manager, equivalent executive or employee of an Insured
               Organization;
       (2)     any natural person representative of an investor in an Investment Fund while
               serving in his or her capacity as a member of any advisory board or committee of
               an Investment Fund; or
       (3)     any natural person other than a director, officer, general partner, manager,
               equivalent executive or employee of an Insured Organization while serving in
               an Outside Position; provided, however, the Insured Organization has agreed
               to indemnify such natural person for any Wrongful Act(s) while serving in such
               Outside Position.
 K.    “Insured(s)” means the Insured Persons and the Insured Organization.




 D18100-A (05/07)                                                                                    3
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 32 of 43 Page ID #:44



 L.     “Interrelated Wrongful Acts” means Wrongful Acts which are logically or causally connected
        by reason of any common fact, circumstance, situation, transaction, casualty, event or decision.
 M.     “Investment Fund” means an Organization which is created or established prior to or during
        the Policy Period by an Insured Organization consisting of a sum of money whose principal is
        invested pursuant to the objectives set forth in such Organization’s private placement,
        prospectus, or similar document.
 N.     “Loss” means compensatory damages, punitive or exemplary damages, the multiple portion of
        any multiplied damage award, settlements, pre-judgment interest, post-judgment interest and
        Costs of Defense.
        It is understood and agreed that the enforceability of the foregoing coverage shall be governed by
        such applicable law which most favors coverage for punitive or exemplary damages or the
        multiple portion of any multiplied damage award.
        “Loss” shall not include:
        (1)     taxes, fines or penalties, or matters that may be deemed uninsurable under the
                law pursuant to which this Policy shall be construed;
        (2)     non-monetary relief;
        (3)     employment-related benefits, stock options, perquisites, deferred compensation,
                severance, or any other type of compensation other than front pay or back pay;
                or
        (4)     any portion of damages, judgments, or settlements arising out of any Claim
                alleging the Insured Organization paid an inadequate price or consideration for
                any securities.
 O.     “Named Insured” means the entity named in Item 1 of the Declarations.

 P.     “Non-Profit Entity” means any non-profit and/or eleemosynary organizations.

 Q.     “Operating Entity” means any Organization (including any Investment Fund and its General
        Partner(s)) created or acquired prior to or during the Policy Period of which an Insured or
        several Insured’s collectively possess, directly or indirectly, the power to control, manage or
        direct by reason of an Insured’s:
        (1)     ownership of greater than 50% voting securities in such Organization;
        (2)     right to elect or appoint a majority of the directors, officers, trustees, trust
                managers, managers, members, General Partner(s), partnership managers, or
                joint venture managers of such Organization; or
        (3)     rights and obligations pursuant to a written agreement governing the
                management and operation of such Organization.
        Operating Entity shall not include any Organization created or acquired by any Insured
        Person(s) where such Organization: (i) was not created or established in connection
        with or to support an Investment Fund; and (ii) the Named Insured is not responsible
        for the financial reporting and tax filings of such Organization.

 R.     “Organization” means any corporation, trust, limited liability company, limited liability
        partnership, limited partnership, general partnership or joint venture. Organization shall also
        include any entity organized outside of the United States that is the functional equivalent of any
        corporation, trust, limited liability company, limited liability partnership, limited partnership, general
        partnership or joint venture.




  D18100-A (05/07)                                                                                           4
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 33 of 43 Page ID #:45



 S.    “Outside Position” means the position of director, officer, board observer, member of a creditor
       committee, member, manager, trustee, member of an advisory board or other equivalent
       executive or management position in any:
       (1)     Portfolio Company;
       (2)     Non-Profit Entity; or
       (3)     other entity specifically scheduled by endorsement to this Policy,
       provided, however, that service in such position is with the knowledge and consent or at
       the request of the Insured.
 T.    “Policy Period” means the period set forth in Item 2 of the Declarations or any shorter period that
       may occur as a result of a cancellation or termination of this Policy.

 U.    “Portfolio Company” means any entity in which any Investment Fund has or had or proposes to
       have a financial interest pursuant to the investment objectives set forth in any private placement
       memorandum, prospectus or similar document issued by an Insured Organization. Portfolio
       Company shall also mean any entity in which an Insured Organization other than an
       Investment Fund has or had or proposes to have a financial interest provided that such financial
       interest was acquired in connection with an investment in such entity by an Investment Fund.

 V.    “Professional Services” means:
       (1)     any advisory, management, administrative or other consultative services
               performed by an Insured for an Insured Organization or other third party;
               provided that any such services rendered to a third party are (i) pursuant to an
               express contract; (ii) for a fee or other compensation; and (iii) in furtherance of
               the business objectives of any Insured Organization;

       (2)     the formation, creation, distribution or sale of securities in, or the management,
               administration or investment decision of any Investment Fund;

       (3)     any advisory or other consultative services performed by an Insured for any
               Portfolio Company, including but not limited to, advice as to the Portfolio
               Company’s capital structure, sale of assets, stock issuance, contemplated
               financing or capitalization, internal controls, legal compliance programs, software
               and/or hardware systems, hiring of experts, marketing policies, financial
               reporting, risk management programs or other operational or business matters;
               or

       (4)     legal services provided by an Insured Person as an attorney, but only if such
               services are performed for an Insured Organization and in the Insured
               Person’s capacity as an employee of an Insured Organization. Professional
               Services shall also include pro bono legal services rendered by an Insured
               Person for indigent clients or for non-profit public interest groups; provided that
               such legal services are rendered with the knowledge and prior written consent of
               the Named Insured.

 W.    “Proposal Form” means the application for this Policy, any attachments to such application,
       other materials submitted therewith or incorporated therein and any other documents submitted in
       connection with the underwriting of this Policy.




 D18100-A (05/07)                                                                                    5
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 34 of 43 Page ID #:46


 X.        “Self-Regulatory Organization” means any association of investment advisors or securities
           dealers registered under state or federal securities laws or any national securities exchange
           registered with the Securities Exchange Commission under the Securities and Exchange Act of
           1934, as amended, or any similar Canadian or other national or international exchange or
           commission.
 Y.        “Wrongful Act” means any actual or alleged Employment Practices Wrongful Act or error,
           misstatement, misleading statement, act, omission, neglect or breach of duty, or any actual or
           alleged error or omission in the rendering of or the failure to render Professional Services:
           (1)     by the Insured Persons, in their capacity as such;
           (2)     with respect to Insuring Agreement (B)(2), by the Insured Organization; or
           (3)     with respect to Insuring Agreement (C), by the Insured Persons while serving in
                   an Outside Position.
 Section IV.       Exclusions
 The Insurer shall not be liable to make any payment for Loss in connection with any Claim made against
 an Insured:
      A. for any actual or alleged:
           (1) bodily injury, sickness, disease, or death of any person;
           (2) damage to or destruction of any tangible property, including the loss of use thereof;
               or
           (3) mental anguish, emotional distress, invasion of privacy, wrongful entry, eviction, false
               arrest, false imprisonment, malicious prosecution, libel or slander; provided, however,
               that part (3) of this exclusion shall not apply to any Employment Practices Claim;
      B.   based upon, arising out of, relating to, directly or indirectly resulting from or in consequence
           of, or in any way involving any Wrongful Act or Interrelated Wrongful Acts, or any fact,
           circumstance or situation which has been the subject of any notice or Claim given under any
           other policy of which this Policy is a renewal or replacement;

      C.   brought or maintained by or on behalf of any Insured, provided, however, this exclusion shall
           not apply to:
           (1)     any Claim brought by any security holder of an Insured Organization whether
                   directly or derivatively, if the security holder bringing such Claim is acting totally
                   independent of, and without the solicitation, assistance, active participation or
                   intervention of any Insured;
           (2)     any Employment Practices Claim;
           (3)     any Claim brought by any Insured Person where such Claim is in the form of a
                   cross-claim or third party claim for contribution or indemnity which is part of and
                   results directly from a Claim which is not otherwise excluded by the terms of this
                   Policy;
           (4)     any Claim brought by the bankruptcy trustee or examiner of an Insured
                   Organization or any assignee of such bankruptcy trustee or examiner, or any
                   receiver, conservator, rehabilitator, or liquidator or comparable authority of an
                   Insured Organization;
           (5)     any Claim brought by any Insured Person who is no longer employed,
                   contractually or otherwise, by an Insured Organization; provided, however, that
                   when such Claim is made and maintained, such natural person is acting
                   independently of, and without the solicitation, assistance, participation or
                   intervention of any Insured;




 D18100-A (05/07)                                                                                           6
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 35 of 43 Page ID #:47




        (6)       any Claim made in a jurisdiction outside of the United States of America, Canada
                  or Australia by an Insured Person of an Insured Organization created in such
                  jurisdiction;
        (7)       any Claim brought by an Insured Organization, where prior to bringing such
                  Claim, independent legal counsel for such Insured Organization has stated in a
                  written opinion that a failure to bring or maintain such Claim would be a breach
                  of fiduciary duty owed by any Insured to such Insured Organization or
                  investors in such Insured Organization; or
        (8)       any Claim brought by an Insured Person serving as a member of an
                  Investment Fund’s advisory board, advisory committee or any similar board or
                  committee; provided, however, that such Insured Person is serving in such
                  capacity at the request and direction of a security holder of an Investment Fund;

   D.   brought about or contributed to by:

        (1) any Insureds gaining any profit, advantage or remuneration to which they were not
            legally entitled; or

        (2) the deliberately fraudulent or criminal acts of any Insureds;
              provided, however, this exclusion shall only apply if it is finally adjudicated that such
              conduct in fact occurred; and this exclusion shall not apply to coverage provided
              under Insuring Agreement I.B(1);

   E.   for: (1) the actual, alleged or threatened discharge, dispersal, release or escape of pollutants; or
        (2) any direction, request or voluntary decision to test for, abate, monitor, clean up, remove,
        contain, treat, detoxify or neutralize pollutants, nuclear material or nuclear waste;

        Pollutants include, but are not limited to, any solid, liquid, gaseous or thermal irritant or
        contaminant, including without limitation smoke, vapor, soot, fumes, acids, alkalis, chemicals,
        odors, noise, lead, oil or oil products, radiation, asbestos or asbestos-containing products, waste
        and any electric, magnetic or electromagnetic field of any frequency. Waste includes, but is not
        limited to, material to be recycled, reconditioned or reclaimed;

   F.   for, based upon, arising from, or in any way related to any Wrongful Act of any Insured Person
        serving as a director, officer, board observer, member of a creditor committee, member,
        manager, trustee, member of an advisory board or other equivalent executive or management
        position of any entity other than the Insured Organization even if such service is at the direction
        or request of the Insured Organization, provided, however, this exclusion does not        apply to
        any Claim for any Wrongful Act of an Insured Person while serving in an Outside Position;

   G.   for any Wrongful Act of any Insureds in connection with the activities of any Insured(s) as a
        fiduciary for, or in the administration of, any pension or welfare plans of an Insured Organization
        or a Portfolio Company;

   H.   based upon, arising out of, relating to, directly or indirectly resulting from or in consequence of, or
        in any way involving any prior and/or pending civil, criminal, administrative or investigative
        proceeding involving any Insured as of the date stated in Item 7 of the Declarations, or any fact,
        circumstance or situation underlying or alleged in such proceeding;




 D18100-A (05/07)                                                                                         7
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 36 of 43 Page ID #:48



   I.     for any Wrongful Act of any Operating Entity or the Insured Persons of such Operating Entity
          occurring:
          (1)     prior to the date such entity became an Operating Entity;
          (2)     subsequent to the date such entity became an Operating Entity or was merged
                  with an Insured Organization which, together with a Wrongful Act occurring
                  prior to the date such entity became an Operating Entity or was merged with an
                  Insured Organization, would constitute Interrelated Wrongful Acts; or
          (3)     subsequent to the date an Insured ceased to possess, directly or indirectly, the
                  power to control, manage or direct such Operating Entity;
   J.     solely with respect to the Insured Organization, for, based upon, arising from, or in any way
          related to any actual or alleged breach of contract or agreement, whether written or oral;
          provided, however, this exclusion shall not apply to:
          (1)     liability for Loss which would have attached even in the absence of such contract
                  or agreement;
          (2)     any actual or alleged breach of any contract describing or calling for
                  Professional Services;
          (3)     any indemnification obligation between an Insured Organization and an
                  Insured Person; or
          (4)     any actual or alleged breach of an Investment Fund’s partnership agreement,
                  articles of incorporation, by-laws, trust indenture or similar organizational or
                  constituting document;
   K.     for, based upon, arising from, or in any way related to any public offering of securities of an
          Insured Organization or the purchase or sale of such securities subsequent to such public
          offering; provided, however, that this exclusion shall not apply to the offering of securities of an
          Insured Organization that is exempt from registration under the Securities Act of 1933;

   L.     which is insured in whole or in part by another valid and collectible policy or policies (except with
          respect to any excess beyond the amount or amounts of coverage under such other policy or
          policies), whether such other policy or policies are stated to be primary, contributory, excess,
          contingent or otherwise;

   M.     for any actual or alleged violation by an Insured of workers’ compensation, unemployment
          compensation, disability benefits, or social security laws, or the Consolidated Omnibus Budget
          Reconciliation Act, the Occupational Safety and Health Act of 1970, the Workers’ Adjustment and
          Retraining Notification Act, or any similar federal, state, local or foreign law except a Claim
          alleging retaliation for the exercise of any rights under such laws.
        NOTE:     For the purpose of determining the applicability of the aforementioned Exclusion
                  D., it is understood and agreed that:
                  (1)   the Wrongful Act of any Insured Person shall not be imputed to any other
                        Insured Person; and
                  (2)   only the Wrongful Acts of any past, present or future Executive Officer
                        shall be imputed to the Insured Organization.




 D18100-A (05/07)                                                                                         8
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 37 of 43 Page ID #:49



 Section V.     Limit of Liability
 A.     The Insurer shall be liable to pay one hundred percent (100%) of Loss in excess of the
        applicable Retention amount stated in Item 4 of the Declarations up to the Limit of Liability stated
        in Item 3 of the Declarations.

 B.     Costs of Defense shall be part of, and not in addition to, the Limit of Liability stated in Item 3 of
        the Declarations, and such Costs of Defense shall serve to reduce the Limit of Liability.

 C.     The Insurer’s liability for all Loss shall be the amount shown in Item 3 of the Declarations which
        shall be the maximum aggregate Limit of Liability of the Insurer for the Policy Period, regardless
        of the time of payment or the number of Claims.

 Section VI.    Retention
 A.     One Retention shall apply to each and every Claim. The Insured Organization shall be
        responsible for, and shall hold the Insurer harmless from, any amount within the Retention. With
        respect to Insuring Agreement B.(1), if the Insured Organization is permitted or required by the
        Insured Organization agreement, by-laws, certificate of incorporation, or similar document to
        indemnify the Insured Persons for Loss, or to advance Costs of Defense on their behalf, and
        does not in fact do so other than for reasons of Financial Insolvency, then the Insurer shall pay
        all such Loss on behalf of such Insured Persons subject to the Retention applicable to Insuring
        Agreement B.(1) and all terms and conditions of this Policy. For purposes of this paragraph, any
        partnership agreement, operating agreement, shareholder and/or board of director’s resolutions
        of an Insured Organization shall be deemed to provide indemnification and advancement for
        such Loss to the fullest extent permitted or required by the law.

 B.     More than one Claim involving the same Wrongful Act or Interrelated Wrongful Acts of one or
        more Insureds shall be considered a single Claim, and only one Retention shall be applicable to
        such single Claim. All such Claims constituting a single Claim shall be deemed to have been
        made on the earlier of the following dates: (1) the earliest date on which any such Claim was first
        made; or (2) the earliest date on which any such Wrongful Act or Interrelated Wrongful Acts
        was reported under this Policy or any other policy providing similar coverage.

 C.     In the event Loss arising from a single Claim is subject to more than one Retention, the largest
        Retention amount set forth in Item 4 of the Declarations shall be the maximum Retention
        applicable to such Claim.

 Section VII.   Costs of Defense and Settlements
 A.     No Costs of Defense shall be incurred or settlements made, obligations assumed or liability
        admitted with respect to any Claim without the Insurer’s written consent, which shall not be
        unreasonably withheld. The Insurer shall not be liable for any Costs of Defense, settlement,
        assumed obligation or admission to which it has not consented. Notwithstanding any of the
        foregoing, if all Insureds are able to dispose of all Claims that are subject to one Retention
        amount (inclusive of Costs of Defense) for an amount not exceeding any applicable Retention
        amount, then the Insurer’s consent shall not be required for such disposition.

 B.     The Insurer shall have the right to associate itself in the defense and settlement of any Claim
        that appears reasonably likely to involve this Policy. The Insurer may make any investigation it
        deems appropriate. However, it shall be the duty of the Insureds, not the Insurer, to defend any
        Claim provided that the Insureds shall only retain counsel as is mutually agreed upon with the
        Insurer.




 D18100-A (05/07)                                                                                       9
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 38 of 43 Page ID #:50



 C.    The Insurer shall advance on behalf of the Insureds, excess of any applicable Retention,
       covered Costs of Defense which the Insureds have incurred in connection with covered Claims
       made against them prior to disposition of such Claims and within ninety (90) days of receipt and
       review of the invoices containing such Insured’s Costs of Defense, provided that to the extent it
       is finally established that any such Costs of Defense are not covered under this Policy, the
       Insureds, severally according to their relative interests, agree to repay the Insurer such non-
       covered Costs of Defense. Any amounts advanced by the Insurer shall serve to reduce the
       Limit of Liability stated in Item 3 of the Declarations to the extent they are not in fact repaid.
 D.    The Insureds shall as a condition precedent to their rights under this Policy, give to the Insurer
       all information and cooperation as the Insurer may reasonably require and shall do nothing that
       may hinder the Insurer’s position or its potential or actual rights of recovery.
 Section VIII. Notice of Claim
 A.    The Insureds shall, as a condition precedent to their rights under this Policy, give to the Insurer
       written notice of any Claim made against any Insureds as soon as practicable after the Named
       Insured’s Chief Financial Officer or General Counsel first becomes aware of such Claim but in
       no event later than: (i) ninety (90) days after the termination of the Policy Period; or (ii) the
       expiration date of the Discovery Period, if applicable.
 B.    If during the Policy Period or Discovery Period any Insureds become aware of a specific
       Wrongful Act that may reasonably be expected to give rise to a Claim against any Insureds,
       and, if such Wrongful Act is reported to the Insurer during the Policy Period or Discovery
       Period in writing with particulars as to the reasons for anticipating such a Claim, the nature and
       dates of the alleged Wrongful Act, the alleged injuries or damages sustained, the names of
       potential claimants, any Insureds involved in the alleged Wrongful Act and the manner in which
       the Insureds first became aware of the specific Wrongful Act, then any Claim subsequently
       arising from such specific Wrongful Act duly reported in accordance with this paragraph shall be
       deemed under this Policy to be a Claim made during the Policy Period or Discovery Period.
 C.    All notices under any provision of this Policy shall be in writing and given by prepaid express
       courier, certified mail, or by email, properly addressed to the appropriate party. Notice to the
       Insured(s) may be given to the Named Insured at the address shown in Item 1 of the
       Declarations. Notice to the Insurer of any Claim or Wrongful Act(s) shall be given to the
       Insurer at the following address:
       GREAT AMERICAN INSURANCE GROUP
       EXECUTIVE LIABILITY DIVISION
       CLAIMS DEPARTMENT
       1515 Woodfield Road, Suite 500
       Schaumburg, Illinois 60173

       Or

       By Email: ELDClaims@gaig.com

       Notice given as described above shall be deemed to be received and effective upon actual
       receipt thereof by the addressee or one day following the date such notice is sent, whichever is
       earlier.




 D18100-A (05/07)                                                                                  10
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 39 of 43 Page ID #:51



 Section IX.    General Conditions

 A.     Cancellation or Non-Renewal
       (1)     This Policy may be canceled by the Named Insured at any time by written notice
               to the Insurer. In the event the Named Insured cancels this Policy for reasons
               other than the downgrade of the Insurer’s rating by A.M. Best, the Insurer shall
               retain the customary short rate premium. However, if the Named Insured
               cancels the Policy due to a downgrade of the Insurer’s rating to below [A-], the
               Insurer shall refund any unearned premium on a pro rata basis. Payment of any
               unearned premium by the Insurer shall not be a condition precedent to the
               effectiveness of cancellation but such payment shall be made as soon as
               practicable.
       (2)     The Insurer may cancel this Policy for non-payment of premium by sending not
               less than ten (10) days notice to the Named Insured at its last known address.
               The Insurer may not otherwise cancel this Policy.
       (3)     If the Insurer elects not to renew this Policy, the Insurer shall provide the Named
               Insured with no less than sixty (60) days advance notice thereof.
 B.     Action Against the Insurer
        (1)     No action shall be taken against the Insurer unless, as a condition precedent
                thereto, there shall have been full compliance with all the terms of this Policy,
                and until the Insured's obligation to pay shall have been finally determined by an
                adjudication against the Insured or by written agreement of the Insured,
                claimant and the Insurer.

        (2)     No person or organization shall have any right under this Policy to join the
                Insurer as a party to any Claim against the Insureds nor shall the Insurer be
                impleaded by any Insured or their legal representative in any such Claim.
 C.     Merger or Acquisition
        If, during the Policy Period, an Insured Organization acquires the assets of another entity other
        than a Portfolio Company, by merger or otherwise, and the acquired assets of such other entity
        exceed twenty-five percent (25%) of the assets of such Insured Organization as of the inception
        date of the Policy, written notice thereof shall be given to the Insurer as soon as practicable, but
        in no event later than ninety (90) days from the effective date of the transaction, together with
        such information as the Insurer may request. Premium adjustment and coverage revisions shall
        be effected as may be required by the Insurer.

 D.     Run-Off Coverage
        (1)     Acquisition of Named Insured
                If, during the Policy Period, a transaction occurs wherein another entity gains
                control of the Named Insured through the ownership of more than fifty percent
                (50%) of the voting stock of the Named Insured, or the Named Insured merges
                into another entity or consolidates with another entity such that the Named
                Insured is not the surviving entity, then:
                (a)     the Named Insured must give written notice of such transaction to the
                        Insurer within ninety (90) days after the effective date of such
                        transaction and provide the Insurer with such information in connection
                        therewith as the Insurer may deem necessary;




 D18100-A (05/07)                                                                                    11
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 40 of 43 Page ID #:52



               (b)     this Policy shall only apply to Wrongful Acts actually or allegedly
                       committed on or before the effective date of such transaction; and
               (c)     the entire premium for this Policy shall be deemed earned as of the date
                       of such transaction;
               provided, however, this condition shall not apply if the transaction is a
               reorganization or restructuring of security ownership of the Named Insured
               among Insured Persons.
       (2)     Withdrawal, Resignation, Replacement or Substitution of General Partner
               If, during the Policy Period, the General Partner of an Investment Fund
               withdraws, resigns, is replaced or is substituted with another entity that is not an
               Operating Entity, then:
               (a)     the Named Insured must give written notice of such transaction to the
                       Insurer within ninety (90) days after the effective date of such
                       transaction and provide the Insurer with such information in connection
                       therewith as the Insurer may deem necessary; and
               (b)     with respect to coverage for such Investment Fund, this Policy shall
                       only apply to Wrongful Acts actually or allegedly committed on or before
                       the effective date of such transaction.
       (3)     Sale of Portfolio Company
               If before or during the Policy Period an organization ceases to be a Portfolio
               Company, coverage with respect to: (i) an Insured Person serving in an Outside
               Position of such Portfolio Company; or (ii) any Professional Services rendered
               by an Insured shall continue until termination of this Policy but only with respect to
               Claims for Wrongful Acts taking place prior to the date such organization ceased
               to be a Portfolio Company.
               An entity ceases to be a Portfolio Company when all Insured Organizations
               no longer maintain a financial interest in such entity.
 E.    Coverage Extensions
       (1)     Spousal/Domestic Partner Provision
               In the event a Claim made against an Insured Person, which is otherwise within
               the coverage afforded by this Policy, also includes a Claim against such Insured
               Person’s lawful spouse or Domestic Partner solely by reason of (a) such
               spousal or Domestic Partner status, or (b) such spouse or Domestic Partner’s
               ownership interest in property or assets that are sought as recovery for Wrongful
               Acts, then any and all Loss for which such spouse or Domestic Partner
               becomes legally obligated to pay on account of such Claim shall be deemed
               Loss which such Insured Person of the spouse or Domestic Partner becomes
               legally obligated to pay as a result of the Claim made against such Insured
               Person.
               All terms and conditions of this Policy, including the Retention, applicable to
               Loss sustained by such Insured Person in the Claim shall also apply to loss
               sustained by such spouse or Domestic Partner. The extension of coverage
               afforded by this Section IX.E. shall only apply to the extent the Claim arises out
               of any actual or alleged Wrongful Act of an Insured Person.




 D18100-A (05/07)                                                                                       12
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 41 of 43 Page ID #:53



       (2)     Worldwide Provision
               The coverage provided under this Policy shall apply worldwide. The term
               Insured Persons is deemed to include individuals who serve in equivalent
               positions in foreign Operating Entities.
       (3)     Estates and Legal Representatives
               The coverage provided by this Policy shall also apply to the estates, heirs, legal
               representatives or assigns of any Insured Persons in the event of their death,
               incapacity or bankruptcy, but only for Claims arising out of any actual or alleged
               Wrongful Acts of any Insured Persons.


 F.    Subrogation
       In the event of any payment under this Policy, the Insurer shall be subrogated to all of the
       Insureds’ rights of recovery and the Insured Organization and Insured Persons shall execute
       all papers required and shall do everything that may be necessary to secure such rights, including
       the execution of such documents as may be necessary to enable the Insurer to effectively bring
       suit in the name of any Insured Persons or the Insured Organization.

 G.    Allocation
       If both Loss covered under this Policy and Loss not covered under this Policy are incurred in
       connection with any Claim, the Insured Person(s), the Insured Organization and the Insurer
       shall use their best efforts to agree upon a fair and proper allocation of such amount between
       covered Loss and uncovered Loss.
       If there can be an agreement on an allocation of Loss, the Insurer shall advance, on a current
       basis, Costs of Defense allocated to covered Loss. If there can be no agreement on an
       allocation of Loss:
       (1)     no presumption as to allocation shall exist in any arbitration, suit or other
               proceeding;
       (2)     the Insurer shall advance on a current basis Costs of Defense which the
               Insurer believes to be covered under this Policy until a different allocation is
               negotiated, arbitrated or judicially determined; and
       (3)     the Insurer, if requested by the Insured Persons and/or the Insured
               Organization, shall submit such dispute to binding arbitration. The rules of the
               American Arbitration Association shall apply except with respect to the selection
               of the arbitration panel, which shall consist of one arbitrator selected by the
               Insured Persons and/or the Insured Organization, one arbitrator selected by
               the Insurer and a third independent arbitrator selected by the first two arbitrators.
       Any negotiated, arbitrated or judicially determined allocation of Costs of Defense on account of a
       Claim shall be applied retroactively to all Costs of Defense on account of such Claim,
       notwithstanding any prior advancement to the contrary. Any allocation or advancement of Costs
       of Defense on account of a Claim shall not apply to or create any presumption with respect to
       the allocation of other Loss on account of such Claim.
 H.    Assignment
       Assignment of interest under this Policy shall not bind the Insurer until its consent is endorsed
       hereon.




 D18100-A (05/07)                                                                                      13
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 42 of 43 Page ID #:54



 I.    Conformity to Statute
       Any terms of this Policy which are in conflict with the terms of any applicable laws are hereby
       amended to conform to such laws.

 J.    Entire Agreement
       By acceptance of this Policy, the Insureds and the Insurer agree that this Policy (including the
       Declarations, Proposal Forms submitted to the Insurer and any information provided therewith)
       and any written endorsements attached hereto constitute the entire agreement between the
       parties. The terms, conditions and limitations of this Policy can be waived or changed only by
       written endorsement.

 K.    Named Insured Represents Insured
       By acceptance of this Policy, the Named Insured shall be designated to act on behalf of the
       Insureds for all purposes including, but not limited to, the giving and receiving of all notices and
       correspondence, the cancellation or non-renewal of this Policy, the payment of premiums, and the
       receipt of any return premiums that may be due under this Policy.

 L.    Representative of the Insurer
       Great American Insurance Group, Executive Liability Division, P.O. Box 66943, Chicago, Illinois
       60666 shall act on behalf of the Insurer for all purposes including, but not limited to, the giving
       and receiving of all notices and correspondence, provided, however, notice of Claims shall be
       given pursuant to Section VIII. of the Policy.

 M.    Order of Payments
       In the event of Loss arising from a covered Claim for which payment is due under the provisions of
       this Policy, then the Insurer shall in all events:

       (1)     first, pay Loss for which coverage is provided under Insuring Agreement A of this
               Policy; then

       (2)     only after payment of Loss has been made pursuant to Insuring Agreement A of
               this Policy, with respect to whatever remaining amount of the Limit of Liability is
               available after such payment, the Insurer shall pay such other Loss for which
               coverage is provided under any other applicable Insuring Agreements in Section I of
               this Policy.
       The Financial Insolvency of any Insured shall not relieve the Insurer of any of its obligations to
       prioritize payment of covered Loss under this Policy.

 N.    Representations and Severability
       It is agreed by the Insureds that the particulars and statements contained in the Proposal Form and
       any information provided therewith (which shall be on file with the Insurer and be deemed attached
       hereto as if physically attached hereto), are the basis of this Policy and are to be considered as
       incorporated in and constituting a part of the Policy. It is further understood and agreed by the
       Insureds that the statements in the Proposal Form or in any information provided therewith are
       their representations, and that this Policy is issued in reliance upon the truth of such representations.
       In the event any of the statements, representations or information in the Proposal Form and/or any
       information provided therewith (hereafter referred to as “Facts”), are not true and accurate:




 D18100-A (05/07)                                                                                        14
Case 2:21-cv-02216-PA-SK Document 1-1 Filed 03/11/21 Page 43 of 43 Page ID #:55



        (1)     There shall be no coverage for any Claims made pursuant to Insuring Agreement
                A. of this Policy with respect to any Insured Persons who had knowledge, as of the
                effective date of the Policy Period, of any Facts that were not truthfully and
                accurately disclosed in the Proposal Form, whether or not such Insured Person
                knew of such disclosure in the Proposal Form. The knowledge of any Insured
                Person shall not be imputed to any other Insured Person for the purposes of
                determining coverage under Insuring Agreement A;
        (2)     There shall be no coverage for any Claims made pursuant to Insuring Agreement
                B.1. of this Policy to the extent an Insured Organization indemnifies any Insured
                Person who had knowledge, as of the effective date of the Policy Period, of any
                Facts that were not truthfully and accurately disclosed in the Proposal Form,
                whether or not such Insured Person knew of such disclosure in the Proposal
                Form. For purposes of this paragraph (2), knowledge of any Insured Person shall
                not be imputed to any other Insured Person;
        (3)     There shall be no coverage for any Claims made pursuant to Insuring Agreement
                B.2. of this Policy if the person(s) who signed the Proposal Form for this coverage
                or any Insured Person who is or was a past, present or future Executive Officer of
                the Named Insured had knowledge, as of the effective date of the Policy Period,
                of any Facts that were not truthfully and accurately disclosed in the Proposal Form,
                whether or not such Insured Person knew of such disclosure in the Proposal
                Form;
        (4)     There shall be no coverage for any Claims made pursuant to Insuring Agreement
                C. of this Policy with respect to any Insured Persons who had knowledge, as of the
                effective date of the Policy Period, of any Facts that were not truthfully and
                accurately disclosed in the Proposal Form, whether or not such Insured Person
                knew of such disclosure in the Proposal Form. The knowledge of any Insured
                Person shall not be imputed to any other Insured Person for the purposes of
                determining coverage under Insuring Agreement C.; and
        (5)     Solely with respect to Insuring Agreement A, under no circumstances shall the
                Insurer be entitled to rescind such coverage.

 In witness whereof the Insurer has caused this Policy to be signed by its President and Secretary and
 countersigned, if required, on the Declarations page by a duly authorized agent of the Insurer.




                         GREAT AMERICAN INSURANCE GROUP




                 President                                               Secretary




 D18100-A (05/07)                                                                                      15
